Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.  The elected species is the vertically oriented fiber elements.
Claims 21-25, directed to a method of making the article, Group II are cancelled.
Claims 1, 3-20 are elected, without traverse, for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnes (US 4136222) in view of Blackford et al (US 2011/0203783) and Blestos et al (US 2010/0247855).
Jonnes is directed to a thermally insulating sheet material in which a thin drapeable specularly reflective sheet is supported in spaced relation from a thermally radiating surface by an array of resiliently flexible and compressible polymeric foam segments that cover only a portion of the area of the sheet.
Jonnes teaches the sheet material is intended to make outer garments sufficiently warm for many kinds of winter weather requires a bulky filling of the garments with insulation.  Jonnes teaches an insulating sheet material which exhibits high insulating values despite being thin and lightweight. The insulating material makes use of the high reflectivity and low emissivity of a specularly reflective layer, and supports that layer in spaced relation from a thermally radiating surface, e.g. another wall of the sheet material or a wall of a garment in which the sheet material is incorporated.
Jonnes teaches at least one thin lightweight sheet carrying a vapor deposited layer of specular reflective material on at least one surface and at least one separator layer between about one fourth and one and a half cm thick adhered to the sheet comprising an array of flexible supple and compressible polymer foam segments.


    PNG
    media_image1.png
    601
    746
    media_image1.png
    Greyscale

Jonnes teaches, "open," it is meant that there are spaces between the array of segments; the array is sufficiently open that it covers approximately 10 to 60 percent of the area of the specularly reflective sheet, and there is a maximum span of about 5 centimeters across an open area of the array. The foam segments are light in weight, having a density of less than about 0.5 gram/cubic centimeter. However, the separator layer exhibits a reduction in thickness of no more than about 50 percent under a static load of 7 grams/square centimeter, and exhibits a regain within an hour after brief compression at 70 grams/square centimeter of at least 90 percent. 
The separator layer is equated with the plurality of spacer elements that reduce contact with the other underlying surface.
Jonnes differs and does not teach the reflective sheet are reflective elements.
Blackford is directed to body gear having an array of holographic heat managing element coupled to a base material to direct body heat while also maintaining transfer properties of the base material.  The heat managing material elements include heat-
The base material is a fabric and there are a plurality of heat directing elements disposed on the base in a non-continuous array [0030].  
Blackford teaches the heat-directing elements 10 may cover a sufficient surface area of the base fabric 20 to generate the desired degree of heat management (e.g. heat reflection toward the body to enhance warmth, or heat conductance away from the body to help induce cooling). A sufficient area of base fabric may be exposed to provide the desired base fabric function (e.g., stretch, drape, breathability, moisture vapor or air permeability, or wicking) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a heat reflecting layer that is discontinuous and composed of heat reflecting elements motivated to produce a fabric that has breathability and moisture vapor permeability.
Jonnes in view of Blackford do not measure the moisture vapor transmission rate of the base material.  As Blackford teaches the fabric has moisture vapor transmission, and the intent of the invention is to provide permeability, it is reasonable to presume that the property is inherent to the structure.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the 
In the alternative, Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  
Blestos teaches the metallized nonwoven has a moisture vapor transmission rate of 800 to 1910 g/m2 to 24 hr.,Table 3, [0078].
It is reasonable to presume that the modification of Blackford to provide a discontinuous heat reflective metallic layer would increase the permeability and moisture vapor permeability of the metal coated base sheet of Jonnes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a discontinuous heat reflective layer motivated to increase the moisture vapor permeability of the base material and insulating material.
As to claim 9, Jonnes teaches the heat reflecting layer is metal foil sheet (col. 3, lines 54-65).  Jonnes differs and does not teach heat reflecting elements.
Blackford teaches the heat reflecting elements are a pattern of continuous of discontinuous elements.  The elements are aluminum based material such as holographic foil or embossed reflective surface [0037].  Blackwood teaches a metallic foil.

As to claims 10, 11, 12, Jonnes teaches the heat reflecting layer is metal foil sheet.  Jonnes differs and does not teach heat reflecting elements.
Blackwood teaches the density ratio of the surface area covered by heat directing elements to the surface of the base fabric left uncovered may be from 3:7 (30%) to abut 7:3 (70%) and 4:6 to 6:4 [0047].  Blackwood teaches there is uncovered base material between the heat reflecting elements (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.  It further would have been obvious to optimize the coverage of fabric by the heat reflecting elements motivated to achieve the desired thermal insulation and permeability.
As to claim 13, Jonnes teaches a foam spacer that is open over 40 % and more than 60% over the reflective sheet (col. 4, lines 23-46).
As to claim 14, Jonnes teaches uncovered space in the foam layer. Blackwood has space uncovered between the heat reflecting elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.
As to claim 15, Jonnes shows that the foam spacer elements prevents contact with the underlying surface.
As to claim 16, Jonnes teaches the thermally insulating sheet is useful for outer garments and coats.
As to claims 17 and 18, Jonnes and Blackford differ and do not teach the emissivity of the metallize sheets.
Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  Blestos teaches the emissivity’s of various metals, e.g. as aluminum can be as low as 0.05 which is substantially the same as 0.04 and under 0.1 as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a metallic layer motivated to achieve low emissivity’s and improved thermal insulation.

Claims 1, 4-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 4622253) in view of Blackford et al (US 2011/0203783) and Blestos et al (US 2010/0247855).
Levy is directed to a thermal laminated lining and method of manufacture.   The present invention provides a textured non-woven insulating laminate lining material which is light weight. The material has a layer of flexible plastic material, on one side upon which is placed a thin layer of thermally reflective metal. Fiber wadding is placed 
Levy teaches the present invention sets forth a method of manufacturing such material by placing a layer of thermally reflective metal on one surface of a strong flexible non-resilient thin plastic sheet, and placing a layer of fiber wadding on the opposite surface of the flexible thin plastic sheet. The layer of fiber wadding is needle punched, to force individual fibers through the thin plastic sheet and the layer of reflective metal, to produce the laminate, and to provide a fiber nap extending from the thin plastic metal. The layer of reflective metallic material may also be secured to the thin plastic substrate by vacuum plating or bundling prior to the application of the fiber wadding (ABST).
Levy teaches in order to overcome the problems of the prior art, the present invention provides a textured non-woven insulating laminate lining material which is light weight. The material has a layer of flexible plastic material, on one side upon which is placed a thin layer of thermally reflective metal. Fiber wadding is placed on the side remote from the metal reflective layer, with fibers extending from the wadding through the plastic and reflective layer to form a light nap on the side of the reflective layer, to 
Levy teaches the laminate is used as a lining for garments or apparel which is a good heat insulator and has reflective properties to reflect body heat back to the wearer (col. 3, 20-62).
Levy teaches a textured non-woven insulating laminate fabric of this invention comprises, as a first layer or base material, a layer of a continuous pliable non-woven non-metallic material referring to FIGS. 1-3, this is generally referred to as 40. This fabric base 40 may be composed of any of a wide variety of materials, either woven or non-woven, of natural or synthetic origin. Thus the base material may consist of diverse materials such as jute, cotton, wool, rayon, nylon, polypropylene, polyethylene, polyester, acrylics, or modified acrylics, or mixtures thereof. The highly preferred base material is an extremely high density polyethylene, known as Tyvek (trademark of E. I. Dupont DeNemours), and in particular Tyvek 14. This base material is generally moisture impermeable, pliable, puncturable, flexible, and quite strong, e.g., tear resistant (col. 5, lines 15-34). 
Levy teaches a continuous layer of heat reflective metal foil 50 is bonded to or layered over one side of the pliable non-woven non-metallic sheet 40. This foil sheet 50 is a reflective pliable metallic foil, such as an aluminum foil (col. 5, lines 35-40). 

Levy teaches a nap of fibers 60 extends from the layer of metal foil 50. The nap 60 is formed from fibers of the layer of wadding 30 passing through the layer of continuous pliable non-woven non-metallic material 40 and the layer of metal foil 50. The fibers of the nap 60 act to carry moisture past the reflective sheet 50 and layer of pliable continuous non-woven non-metallic material 40 to draw water or perspiration from the wearer to the outer layer (col. 5, lines 54-62).
As shown in Fig. 3, the base sheet is 40, a fabric, and a layer of reflective foil, 50, is bonded to or layed over one side of the pliable nonwoven.  A layer of fiber wadding 30 is placed on the other side of the nonwoven and a nap of fibers 60 extend from the layer of metal foil 50.  The foil is on the inner layer of the base sheet and the same side as the nap of fibers.  The nap of fibers act to carry perspiration from the wearer to the outer layer (col. 5, lines 15-60).  The nap of fibers are equated with the spaced elements.

    PNG
    media_image2.png
    231
    735
    media_image2.png
    Greyscale

The nap of fibers is equated with the plurality of spacer elements as the fiber extend from the heat reflective surface.  Levy teaches the extension of the nap beyond 
Levy differs and does not teach the heat-reflecting surface has a plurality of heat reflecting elements.
Blackford is directed to body gear having an array of holographic heat managing element coupled to a base material to direct body heat while also maintaining transfer properties of the base material.  The heat managing material elements include heat-directing elements that reflect heat or conduct heat, and may be directed towards the body of a user or away from the body of the user (ABST). 
The base material is a fabric and there are a plurality of heat directing elements disposed on the base in a non-continuous array [0030].  
Blackford teaches the heat-directing elements 10 may cover a sufficient surface area of the base fabric 20 to generate the desired degree of heat management (e.g. heat reflection toward the body to enhance warmth, or heat conductance away from the body to help induce cooling). A sufficient area of base fabric may be exposed to provide the desired base fabric function (e.g., stretch, drape, breathability, moisture vapor or air permeability, or wicking) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a heat reflecting layer that is discontinuous and composed of heat reflecting elements motivated to produce a fabric that has breathability and moisture vapor permeability.

Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  
Blestos teaches the metallized nonwoven has a moisture vapor transmission rate of 800 to 1910 g/m2 to 24 hr.,Table 3, [0078].
It is reasonable to presume that the modification of Blackford to provide a discontinuous heat reflective metallic layer would increase the permeability and moisture vapor permeability of the metal coated Tyvek sheet of Levy.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a discontinuous heat reflective layer motivated to increase the moisture vapor permeability of the base material and insulating material.
As to claim 4, Levy teaches vertically oriented fiber pile elements.
As to claim 5, Levy teaches the napped fiber elements are needled into the reflective metallic fabric layer and therefore overlaps the heat reflecting elements.
As to claim 6, Levy teaches are fibers are in the wadding and napped.  The fibers of the wadding can be nylon, polyester, acrylics, polypropylene, cotton, wool and mixtures (col. 5, lines 43-46).
As to claim 7, Levy teaches the fibers can be wicking (col. 2, lines 53-60).
As to claim 9, Levy teaches the heat reflecting layer is metal foil sheet.  Levy differs and does not teach heat reflecting elements.
Blackford teaches the heat reflecting elements are a pattern of continuous of discontinuous elements.  The elements are aluminum based material such as holographic foil or embossed reflective surface [0037].  Blackwood teaches a metallic foil.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.
As to claims 10, 11, 12, Levy teaches the heat reflecting layer is metal foil sheet.  Levy differs and does not teach heat reflecting elements.
Blackwood teaches the density ratio of the surface area covered by heat directing elements to the surface of the base fabric left uncovered may be from 3:7 (30%) to abut 7:3 (70%) and 4:6 to 6:4 [0047].  Blackwood teaches there is uncovered base material between the heat reflecting elements (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.  It further would have been obvious to optimize the coverage of fabric by the heat reflecting elements motivated to achieve the desired thermal insulation and permeability.
As to claim 13, Levy teaches the wadding is needled through to the other side and there space between the needled fiber bunches left uncovered as shown in Fig. 3.

    PNG
    media_image3.png
    162
    517
    media_image3.png
    Greyscale

As to claim 14, Levy shows uncovered space between the napped fibers and Blackwood has space uncovered between the heat reflecting elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.
As to claims 15, Levy teaches the napped fibers extend from the layer of metal foil.  The nap of fibers act to carry moisture past the reflective sheet and layer of nonwoven material to draw water or perspiration from the wearer to the outer layer.  The napped fibers prevent contact of the metallic layer with the wearer. The first side of the base material is an innermost surface of the base material, i.e. facing the wearer.
As to claim 16, Levy teaches the insulating fabric is used for lining of clothing or garments or apparel which would encompass the listed garments such as coats and jackets.
As to claims 17 and 18, Levy teaches a metallized base layer but fails to measure the emissivity of the layer.  Blackford teaches a discontinuous metallic base layer of heat reflecting elements.  Blackford differs and does not measure the emissivity of the heat reflecting elements.  
As Levy in view of Blackford teach the same materials and structure as claimed, it is reasonable to presume that the property of emissivity is inherent to the combination.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a low emissivity heat reflective layer motivated to product a highly heat reflective surface.  
In the alternative, Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  Blestos teaches the emissivity’s of various metals, e.g. as aluminum can be as low as 0.05 which is substantially the same as 0.04 and under 0.1 as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a metallic layer motivated to achieve low emissivity’s and improved thermal insulation.

Claim 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 4622253) in view of Blackford et al (US 2011/0203783) and Blestos et al (US 2010/0247855) and in further view of Rock et al (US 2015/01014604).
As to claim 3, Levy teaches the length of the pile fibers wadding 30 can have a wide range (col. 5, lines 43-48).  The nap of fibers, 60, extends from the layer of metal foil.  
Levy differs and does not teach the length of the nap fibers extending from the surface.
Rock is directed to an insulated composite fabric.  The fabric includes an inner insulating filler fabric layer enclosed between inner and outer fabric layers.  The insulating filler fabric layer is a textile fabric with a raised surface (ABST).  The fabric can be a single face raised fabric or a double faced raised fabric.  The raise face comprises pile yarns with a first pile height and a second pile height.  The pile height can be up to about 1 mm and the higher pile height can be 1 mm to 20 mm [0012).  
Rock teaches the second outer layer may include particles to enhance body heat reflection from the skin [0106] and therefore is directed to a heat reflective material.
Rock teaches the pile heights corresponds to one or more regions of the user’s body having first insulative needs and one or more regions having other insulative needs greater than the first insulative needs [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a nap spacer layer with a height as claimed motivated to achieve the desired thermally insulating effect.
As to claim 8, Levy differs and is silent with respect to the fiber linear density.
Rock teaches the pile yarn denier can be finer and have a denier per filament of 0.3 to 5.0 [0014].  Rock teaches loss of thermal insulation can be reduced by providing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to improve the thermal insulation with using fine fibers in the claimed range.
As to claim 20, Levy teaches a nap of fibers 60 extends from the layer of metal foil 50. The nap 60 is formed from fibers of the layer of wadding 30 passing through the layer of continuous pliable non-woven non-metallic material 40 and the layer of metal foil 50. The fibers of the nap 60 act to carry moisture past the reflective sheet 50 and layer of pliable continuous non-woven non-metallic material 40 to draw water or perspiration from the wearer to the outer layer (col. 5, lines 54-62).
As noted under the rejection over claim 1, the base with a layer of metal foil that is on the inner side of the base and has napped fibers that face the wearer to wick perspiration away from the wearer (col. 3).
Levy teaches a heat reflecting foil.  Levy differs and does not teach heat reflecting elements. 
Blackford teaches a base layer with a plurality of heat reflecting elements that are discontinuous on the surface of the base layer.  Blackford teaches the advantage of the discontinuous heat reflecting elements is to allow moisture vapor to escape through the fabric in order to reduce the level of moisture build up [0043].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a discontinuous layer of heat reflecting elements motivated to improve the permeability of the fabric.

Levy teaches the fiber elements can be polyester.
Levy differs and does not teach the length is 0.3 to 1.0 mm and does not teach the dtex of the fibers.
Rock is directed to an insulated composite fabric.  The fabric includes an inner insulating filler fabric layer enclosed between inner and outer fabric layers.  The insulating filler fabric layer is a textile fabric with a raised surface (ABST).  The fabric can be a single face raised fabric or a double faced raised fabric.  The raise face comprises pile yarns with a first pile height and a second pile height.  The pile height can be up to about 1 mm and the higher pile height can be 1 mm to 20 mm [0012).  
Rock teaches the second outer layer may include particles to enhance body heat reflection from the skin [0106] and therefore is directed to a heat reflective material.
Rock teaches the pile heights corresponds to one or more regions of the user’s body having first insulative needs and one or more regions having other insulative needs greater than the first insulative needs [0011].
Rock teaches the pile yarn denier can be finer and have a denier per filament of 0.3 to 5.0 [0014].  Rock teaches loss of thermal insulation can be reduced by providing relative lower fleece/velour and this can be done using fine micro fibers of under 5 and between 0.3 to 5 denier [0130].

Levy teaches a base material such as Tyvek and teaches the base material has moisture vapor transmission rate of 933 gm/hr/square meter (J.C.Penny method).  While it is not clear if the MVTRs are measured by the same method.  
Levy differs and does not teach the moisture vapor transmission is at least 2000 gm/hr/m2. 
Blestos is directed to a durable metallized moisture vapor permeable sheet is formed by coating a moisture vapor permeable sheet with at least one metal coating comprising a layer of a corrosion resistant metal or a plurality of metal layers having differing compositions (ABST).  Blesto teaches the base material can be nonwoven material with a metal coating [0007].  One embodiment is a tyvek material with a low emissivity metallic coating [0028].  
Blestos teaches the metallized nonwoven has a moisture vapor transmission rate of 800 to 1910 g/m2 to 24 hr.,Table 3, [0078].
It is reasonable to presume that the modification of Blackford to provide a discontinuous heat reflective metallic layer would increase the permeability and moisture vapor permeability of the metal coated Tyvek sheet of Levy.  
.

Response to Arguments
Applicant’s amendments and arguments, with respect to Jonnes in view of Blackford and Blesto are not persuasive. Jonnes teaches the heat reflective layer is on the inner side of the base layer and the spacer elements are also on the inner side of the base sheet.  The rejection is revised to reflect the amended claims.

Applicant argues the 35 USC 103 rejection over Levy in view of Blackford and Blestos.  Applicant argues that Levy is the only reference cited for teaching fibers applied through a fabric layer.  Applicant states that Levy describes fiber wadding in which the fibers are punched through the base materials including through the heat-reflecting layer.  Applicant states the arrangement of the claims is thus distinguishable from Levy, in that the present claims define spacer elements coupled onto a first side the base material and wherein spacer elements at least partially overlay the heat-reflecting surfaces of at least some of the plurality of heat-reflecting elements.
In response, the term coupled does not exclude fibers punched through the base materials.  Applicant’s specification discloses that the spacer elements, which include VOF, can be coupled by adhesive [0028] but also discloses that the VOF may be coupled to the base material by embroidering, weaving or knitting [0031] shown below.  Embroidering, knitting or weaving would include the needlepunched filaments of Levy.  

[0031] In various embodiments, the VOF elements and/or the individual fibers may be coupled to the base material with an adhesive. In other embodiments, the VOF fibers may be integrated into the material by embroidering, weaving, or knitting.
As the vertically oriented filaments (equated with the spacer elements) of Levy are present on one side of the material and extend through the heat reflecting metal layer, Levy teaches spacer elements that overlap the heat reflecting elements as claimed.  
Applicant argues that Levy punches holes in the reflective layer and a foil surface reflects best when it is flat and intact and the hole reduces its reflective capabilities. 
In response, the claims do not exclude embodiments that punch holes through the reflective elements and do not claim or require any specific properties or structure that would distinguish the claimed invention from the prior art, Levy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENNIFER A STEELE/           Primary Examiner, Art Unit 1796